                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   No. 5:19-hc-02274-BO


   THURMAN BURNS,                                 )
                                                  )
                                  Petitioner,     )
                                                  )
                          v.                      )               ORDER
                                                  )
   STATE OF NC,                                   )
                                                  )
                                  Respondent.     )



           On September 26, 2019, Thurman Burns ("petitioner") filed pro se a petition for a writ of

   habeas corpus under 28 U.S.C. § 2254. [D.E. 1]. An order of deficiency issued because petitioner

   had not (1) filed the petition on the forms prescribed for use by the court, or (2) paid the filing fee

  . ·or applied to proceed without prepayment of fees. [D.E. 3]. The order warned petitioner that failure

   to correct the deficiencies within 21 days may result in the dismissal of the action without prejudice

   for failure to prosecute. Id. On October 7, 2019, petitioner filed a "motion for joinder." [D.E. 4].

   Petitioner, however, has failed to comply with the order deficiency and the time to do so has passed.

           Accordingly, the court: DISMISSES WITHOUT PREJUDICE the action for failure to

· ·•·prosecute; DENIES as moot the pending motion [D.E. 4]; DENIES a Certificate of Appealability,

  . see 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

   529 U.S. 473, 484 (2000); and DIRECTS the clerk to close the case.

          SO ORDERED. This.hi day of November, 2019.

                                                                ~·~
                                                                TERRENCE w. BOYLE
                                                                 Chief United States District Judge
